            Case 1:15-cv-00612-JDB Document 62 Filed 02/14/20 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 BUDHA ISMAIL JAM, et al.,
           Plaintiffs,
                   v.                                         Civil Action No. 15-612 (JDB)
 INTERNATIONAL FINANCE
 CORPORATION,
           Defendant.


                                             ORDER

          Upon consideration of [40] defendant International Finance Corporation’s renewed motion

to dismiss, [45] plaintiffs’ opposition thereto, and the entire record herein, and for the reasons

stated in the accompanying Memorandum Opinion, it is hereby

          ORDERED that [40] defendant’s renewed motion to dismiss is GRANTED; and it is

further

          ORDERED that [60] defendant’s motion to strike plaintiffs’ supplemental memorandum

is DENIED AS MOOT.

          SO ORDERED.



                                                                       /s/
                                                                JOHN D. BATES
                                                           United States District Judge
Dated: February 14, 2020
